317 S.W.3d 98 (2010)
Michael E. ESTEP, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93608.
Missouri Court of Appeals, Eastern District, Division Three.
May 11, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 23, 2010.
Application for Transfer Denied August 31, 2010.
Gwenda Renee' Robinson, District Defender, Saint Louis, MO, for Appellant.
Chris Koster, Evan J. Buchheim, Attorney General, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Michael E. Estep appeals the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. We find that the motion court's findings of fact and conclusions of law are not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).